Title: To Thomas Jefferson from William Davies, 21 April 1781
From: Davies, William
To: Jefferson, Thomas



Sir
Richmond April 21. 81.

Col. Th. M. Randolph has a large flat or lighter, which he tells me can go sixteen miles above his house. It would carry off a great deal of stores if we had it, and I am very apprehensive without it we shall lose a great deal. I am but little acquainted with him, otherwise should make the request myself. I would therefore submit it to your Excellency whether you would think it proper to request him to send it down, so as to carry up one load at least.
I have the honor to be Your Excellency’s most hbl serv.,

William Davies

